                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      NO. 5:17-CR-385-FL


 UNITED STATES OF AMERICA                    )
                                             )
                     v.                      )
                                             )                      ORDER
 JAMES EARL HARPER                           )
                                             )



       This matter comes before the Court upon motion of the United States for a Hearing to

Relieve the Government of its Obligations Under Plea Agreement in the above captioned case.

Wherefore, after reviewing the motion, and for the good cause shown therein, it is hereby

ORDERED that the Government’s motion hereby is GRANTED. The requested hearing as

described in the Government’s motion is therefore scheduled for the 22nd day of

May, 2019 at 9:30 a.m.

       It is further ordered that any delay that results from this continuance is excluded from

Speedy Trial Act computation, on the grounds that the ends of justice served by granting the

continuance outweigh the best interest of the public and the Defendants in a speedy trial. 18 U.S.C.

§ 3161(h)(7)(A).

       IT IS SO ORDERED, this the 16th day of May, 2019.



                                              __________________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge
